BRIGHT, Senior Circuit Judge,
concurring in part and dissenting in part:
I.
I concur in the convictions, but would remand for resentencing of the Spikers (Dorlis, Michael and Thomas). I would affirm the other sentences imposed by the district court. In remanding the sentences of the Spikers, I would permit the district court to adjust the sentences.
In my view, the sentencing court retains sentencing prerogatives on the reversals of sentences and here should be afforded the opportunity to evaluate whether a proper basis exists for sentence reduction based on acceptance of responsibility pursuant to U.S.S.G. § 3E1.1. Even if the Spikers were not entitled to a reduction, resentencing would be necessary so that the district court could decide whether to consider or disregard what it might characterize as “partial acceptance of responsibility” in determining where in the guideline range to fix defendants’ sentences. United States v. Valencia, 957 F.2d 153, 156 n. 4 (5th Cir.1992).
II.
I dissent from the majority’s reversal striking down the district court’s resolution of the drug quality issue. The district court concluded that the methamphetamine intended for production was “methamphetamine” and not “pure methamphetamine” for sentencing purposes under § 2Dl.l(c). As will become apparent if it has not already, the majority embarks upon a journey through troubled waters emanating from complexities in the Guidelines.
A. Background
There are six forms of methamphetamine referred to in this case: methamphetamine, pure methamphetamine, D-methamphetamine, L-methamphetamine, levo-metham-phetamine, and DL-methamphetamine. As discussed below, L-methamphetamine and levo-methamphetamine are sometimes lumped together and referred to as L-methamphetamine/levo-methamphetamine.
The 1990 Guidelines applied by the district court make two distinctions concerning methamphetamine: (1) between methamphetamine and pure methamphetamine, and (2) between methamphetamine, pure methamphetamine and L-methamphetamine/levo-methamphetamine.
The first distinction — between methamphetamine and pure methamphetamine — is found in the Drug Quantity Table of U.S.S.G. § 2D1.1(c) (1990) at pp. 2.42-.47. The table assigns a ten times higher relative offense level to pure methamphetamine (one gram of methamphetamine equals five grams of cocaine; one gram of pure methamphetamine equals fifty grams of cocaine). The asterisk-designated note at the end of the table states *748that when calculating the offense level for methamphetamine, apply the greater of the level determined by: (1) the entire weight of the mixture or substance containing the methamphetamine, or (2) the entire weight of the pure methamphetamine.
The second distinction — between methamphetamine, pure methamphetamine and L-methamphetamineAevo-methamphetamine— is found in the Drug Equivalency Tables of U.S.S.G. § 2D1.1 at pp. 2.49-.52. This table also assigns a ten times higher relative offense level to pure methamphetamine when compared to methamphetamine, but adds a 250 times higher relative offense level to pure methamphetamine when compared to L-methamphetamine/levo-methamphetamine (one gram of L-methamphetamineAevo-meth-amphetamine equals .2 grams of cocaine; one gram of pure methamphetamine equals fifty grams of cocaine).
Thus, there are three types of methamphetamine identified for purposes of calculating a defendant’s base offense level under the 1990 Guidelines: methamphetamine, pure methamphetamine, and L-methamphet-amineAevo-methamphetamine.
B. The Record in this Case
A problem arose at sentencing because the defendants in this case were convicted of crimes involving DL-methamphetamine, which is not one of the three forms of methamphetamine identified in the 1990 Guidelines. In an attempt to resolve the problem, the district court considered two factors: the subsequent 1991 revisions to the Guidelines and expert testimony.
The Commission made two relevant changes in the November 1991 amendments to the Sentencing Guidelines. The first is in the Drug Quantity Table in § 2Dl.l(c) at pp. 76-82 (1991), where “Pure Methamphetamine” is changed to “Methamphetamine (actual).” The official commentary concerning this change provides, in relevant part:
‘The terms “PCP (actual)” and “Methamphetamine (actual)” refer to the weight of the controlled substance, itself, contained in the mixture or substance. For example, a mixture weighing 10 grams containing PCP at 50% purity contains 5 grams of PCP (actual).’
This amendment clarifies the operation of the guideline in cases involving methamphetamine or PCP by replacing the terms ‘Pure PCP’ and ‘pure methamphetamine’ with ‘PCP (actual)’ and ‘methamphetamine (actual),’ and by providing an example of their application.
U.S.S.G. App. C. ¶ 395 (1991).
The second change is the addition of a new drug called “ice” to the Drug Quantity Table in § 2Dl.l(c) at pp. 76-82 (1991). For purposes of establishing a base offense level, “ice” is treated the same as methamphetamine (actual). The asterisk-designated note at the end of the table (p. 82) includes the following definition:
‘Ice,’ for the purposes of this guideline, means a mixture or substance containing d-methamphetamine hydrochloride of at least 80% purity.
U.S.S.G. § 2Dl.l(c) asterisk-designated note at p. 82 (1991).
Both the Government and the defendants had chemists provide expert testimony at trial: Harold Hanel for the Government, and Dr. Owens for the defendants. Both stated that DL-methamphetamine consists of 50% D-methamphetamine and 50% L-methamphetamine, of which the D-methamphetamine is the only physiological active ingredient and the L-methamphetamine is inactive. Owens testified that DL-methamphetamine is not the purest form of the drug, and that the purer D-methamphetamine could be purified from the L-methamphetamine part of the DL-methamphetamine to produce a more potent form of methamphetamine. Owens also testified that D-methamphetamine is processed from a completely different primary chemical, ephedrine, and involves a completely different manufacturing process.
Each expert testified that DL-methamphetamine has one-half the potency and effect of D-methamphetamine. Owens conceded that in pharmaceutical “parlance” D- and DL- are used interchangeably, but argued this is inaccurate because the two are different. Hanel conceded that the DEA *749distinguishes between D-, DL- and L- in its substance reports.
Apparently, the Government’s report merely identified the substances confiscated in this case as “methamphetamine,” and Ha-nel could not determine from the report whether the methamphetamine was D- or DL-. Owens stated that polarimeter readings are necessary to make this determination and that Booth (defendants’ cook) did not use the required equipment in his process.
From this information — the 1991 Guidelines amendments and the testimony of Owens and Hanel — the district court concluded that the type of drug involved in the crimes was “methamphetamine,” not “pure methamphetamine.”
C. Discussion
The majority states that “the distinction between methamphetamine and pure methamphetamine refers to the relative purity of any methamphetamine compound; it does not refer to a particular form of methamphetamine.” Maj. op. at 744-45. Then, in contravention of the expert testimony elicited, the majority concludes that
D-methamphetamine, rather than representing the ‘pure’ form of methamphetamine, is merely one form of that chemical compound. It follows that 100% D-methamphetamine, like 100% DL-methamphetamine, would constitute 100% ‘Pure Methamphetamine’ for purposes of sentencing under Guidelines § 2D1.1. (It is only because the Commission chose to distinguish L-methamphetamine from ‘Methamphetamine’ and ‘Pure Methamphetamine’ that 100% L-methamphetamine would not likewise constitute 100% ‘Pure Methamphetamine.’)
Maj. op. at 745.
D. Additional Comments
Not surprisingly the reader is now experiencing great confusion due to the convoluted chemical rhetoric in the minority and majority opinions. In another case, this writer said:
Now, if the reader is confused by the complexity of a correct application of the guidelines in this case, that confusion is understandable. The guideline system of sentencing has become exceedingly opaque. We judges do the best we can to interpret the increasingly bulky, almost incomprehensible code of the guidelines. Nevertheless, without an overhaul of the entire guideline system, it is nearly impossible to sentence offenders in a straightforward and equitable manner. One commentator characterized the federal guidelines as an “incredibly insane, complicated system.” Cris Carmody, Sentencing Overload Hits the Circuits, Nat’l L.J., Apr. 5, 1993, at 32, (quoting Judy Clarke, Executive Director, Federal Defenders of Eastern Washington). Ms. Clarke’s somewhat pejorative comments call attention to the frustrations of lawyers, judges and probation officers who must try to understand the complexities of the system.
The federal sentencing guidelines system cries out for change. See Marc Miller & Daniel J. Freed, Suggestions for the President and the 103rd Congress on the Guideline Sentencing System, 5 Fed. Sent.R. 187 (Jan./Feb. 1993).
United States v. Smith, 997 F.2d 396, 399 (8th Cir.1993) (Bright, J., dissenting). In a separate concurrence to Smith, Judge John R. Gibson wrote, in part:
I agree that the sentencing guideline system cries out for change. The guidelines have not eliminated disparity, but have created a complex hypertechnieal system consuming great amounts of judicial time for both trial and appellate judges. It is to be hoped that the legislative and executive branches will give careful review to the system. Perhaps a first step would be to make the guidelines simply that, guidelines.
Id. at 398.
I dissent from the majority’s decision reversing the district court’s resolution of the drug quality issue. In my view the trial court made a factual determination relative to the confusing material in the guidelines. No basis exists for calling that determination an error of law or clearly erroneous.